Citation Nr: 0733877	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran had active service from September 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted entitlement to service 
connection for PTSD.  The veteran now disagrees with the 
disability rating.

In April 2006 and December 2006, the Board remanded the 
matter for additional evidentiary and procedural development.



FINDING OF FACT

1.  The veteran's PTSD is characterized by a depressed mood, 
occasional nightmares, flashbacks, sleep disturbances, an 
increased startle response, irritability, and hypervigilance.

2.  The veteran's PTSD does not result in occupational and 
social impairment, with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007) are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2002 and May 2006 letters, with 
respect to the initial claim of entitlement to service 
connection and the subsequent claim of entitlement to an 
increased disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2002 and May 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2002, prior to 
the adjudication of the matter in February 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and a VA examination report dated in 
January 2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis 

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran's post-traumatic stress disorder (PTSD) has been 
evaluated as 50 percent disabling under Diagnostic Code 9411 
of 38 C.F.R. Section 4.130, which uses a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In June 2001, the veteran reported for a VA psychological 
assessment.  At that time, his PTSD symptomatology was 
affecting his work performance and his relationships with his 
wife and son.  The veteran had been employed as a pipe fitter 
at Camp Pendleton for the past 15 years.  He indicated that 
the noise from the helicopters and the explosions at work 
were very distressing to him.  During his mental status 
examination. the veteran was cooperative and he made good eye 
contact.  His appearance, dress, and grooming were adequate.  
Speech was normal in volume, rate, and rhythm.  Thought 
processes were normal in flow and content.  Perception was 
normal.  His mood was dysphoric.  His affect was constricted.  
His cognition was alert.  Attention, memory, insight , and 
judgment were intact.  He denied any current suicidal or 
homicidal ideation.  He was diagnosed as having moderate to 
severe symptoms of PTSD and depression, and assigned a GAF 
score of 65.

In October 2001, he reported experiencing nightmares most 
nights, daily intrusive thoughts, and flashbacks.  His PTSD 
also resulted in sleep disturbance, he only got four hours of 
sleep a night.  The examiner noted that the veteran was 
irritable, he had an exaggerated startle response, and 
engaged in mild to moderate hypervigilance.  The veteran 
would walk around the house when he heard a noise, he checked 
doors nightly, and he always faced the door when in a 
restaurant.    

Subsequent VA treatment records from December 2002 through 
June 2007 have been consistent in reporting the veteran's 
PTSD symptomatology.  All the records indicate that the 
veteran was alert and oriented in all three spheres and his 
speech was coherent when he presented at VA.  When 
interviewed, his affect was flat and his mood was depressed.   
His PTSD continuously resulted in insomnia with early 
awakening and recurrent flashbacks and nightmares.  He denied 
any suicidal or homicidal ideation or any hallucinations.  
The veteran had an adequate appetite.  His relationship with 
his wife remained stable and he continued maintain his 
employment at Camp Pendleton.  The examiner's indicated that 
his sleep, appetite, concentration, and energy remained the 
same with each subsequent examination.  The Board 
acknowledges that in June 2007, the veteran described his 
mood an anxious and that he had become more irritable/angry; 
however, this was attributable to a recent argument with his 
wife.  VA treatment records are absent any other indication 
of an increase in symptomatology

In January 2003, the veteran was afforded a VA examination.  
The examination report is consistent with the aforementioned 
VA treatment findings.  The veteran reported with complaints 
of sleep disturbance, nightmares, nervousness, shakiness, and 
anxiety.  He denied any sustained periods of depression.  At 
that time, he had been employed at camp Pendleton as a pipe 
fitter and been married to his wife for the past 17 years.  
His PTSD symptoms did not interfere with his work abilities; 
he worked six hours a day, six days a week.  His PTSD 
symptoms of anger and irritability did affect his 
relationship with his son.  He and his wife did not socialize 
much.  Upon mental status examination, he was alert and 
oriented in all three spheres.  Thoughts were well organized, 
with no evidence of psychotic content or process.  
Intelligence appeared to be somewhat above average.  He 
appeared calm throughout the interview and made good eye 
contact.  There were no psychomotor abnormalities.  When 
recalling Vietnam experiences his speech slowed and he 
appeared tearful.  He was diagnosed as having PTSD and 
assigned a GAF score of 60.  A subsequent VA mental status 
examination assigned a GAF score of 65 in May 2003.  

The Board finds that the above findings are contemplated in 
the currently assigned initial 50 percent rating, which 
reflects occupational and social impairment with symptoms 
such as disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  

The evidence, however, shows that the veteran's PTSD is not 
manifested by symptoms which more nearly approximate the 
criteria for the next-higher 70 percent rating.  For example, 
while the veteran experiences mood disturbances, such as 
depression, irritability, and anxiety, throughout the 
pendency of this appeal he has denied any suicidal or 
homicidal ideation to his VA treatment providers as well as 
to a January  2003 VA examiner. 

Additionally, the record contains no indication that the 
veteran's thinking and judgment are impaired or of illogical, 
obscure, or irrelevant speech.  Upon VA examination, in 
January 2003, the veteran was found to be of above average 
intelligence and there was no evidence of psychotic thought 
content or processes.  Moreover, all of his VA assessments 
have indicated that the veteran reported oriented in all 
three spheres and that his speech and thought content have 
been normal.

The record does not demonstrate that the veteran's PTSD is 
also not productive of neglect of personal appearance and 
hygiene.  Although the veteran's PTSD does result in 
hypervigilance, there have been no complaints or findings of 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or 
spatial disorientation.

Again, while the veteran has reported that inconsiderate co-
workers make him irritable and that the noises at Camp 
Pendleton are distressing, he has continued to maintain his 
full-time employment for approximately 20 years.  

The Board also notes that the veteran's GAF scores have 
ranged from 60 to  65.  A GAF score of 61 to 70 is assigned 
when overall functioning is characterized by mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

Based on the foregoing, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating for PTSD.  38 C.F.R. 
§ 4.71a, Diagnostic Code 9411.  The Board finds that the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, however, the record does not reflect 
any periods of hospitalization for the veteran's PTSD and he 
continues to work full time.  There is no indication that his 
PTSD markedly interferes with his employment, beyond that 
contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

Thus, absent any objective evidence that the veteran's PTSD 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


